Case 3:21-ap-03001-MFW Doc 4-1 Filed 07/20/21 Entered 07/20/21 14:58:36                               Desc
                     Pretrial Conference Order Page 1 of 4
                       IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                                   BANKRUPTCY DIVISION
                           ST. THOMAS & ST. JOHN, VIRGIN ISLANDS


 JEFFREY J. PROSSER                                                Bankruptcy No. 3-06-30009-MFW
                                  Debtor.                          Chapter 7
 OAKLAND BENTA, JEFFREY J.
 PROSSER, AND DAWN E. PROSSER,
 PLAINTIFFS,
                                                                   Adversary No. 3-21-3001-MFW
                                  Plaintiff(s),
                  v.
 CHRISTIE’S INC., CHARLES ANTIN,                                   Pretrial Hearing: 9/16/21
 FOX ROTHSCHILD LLP, YANN                                          10:00 AM [AST]
 GERON, WILLIAM H. STASSEN,
 DAVID M. NISSMAN, JAMES P.
 CARROLL,




                       FIRST PRETRIAL ORDER (BANKRUPTCY RULE 7016)


         AND NOW, this 20th day of July, 2021, enclosed are summonses issued to Plaintiff(s) for service

 to each Defendant.

         It Is Ordered that:

         (1) Service of the Summons, together with a copy of your complaint and this Order shall be made

 within ten (10) days from the date of issuance.

         (2) The person making service must execute the enclosed certificate of service and file the same

 with the Clerk’s Office within ten (10) days from the date of this Order. Failure to file your certificate

 of service when due will result in the dismissal of this proceeding.

         (3) Should this Adversary Proceeding involve the United States of America or a Federal Agency or

 Officer as a defendant, you are directed to serve a copy of your complaint, summons and Order upon all of

 the following:
                         a.       The agency or officer involved

                         b.       Civil Process Clerk
                                  The United States Attorney
                                  633 U.S. Post Office & Courthouse
                                  Pittsburgh, Pa 15219-1955

                         c.       The Attorney General of the United States
                                  Civil Division, Bankruptcy Section
                                  U.S. Department of Justice
                                  Washington, DC 20530

 THE PLEADING MUST SPECIFICALLY IDENTIFY THE FEDERAL AGENCY INVOLVED.
Case 3:21-ap-03001-MFW Doc 4-1 Filed 07/20/21 Entered 07/20/21 14:58:36                                         Desc
                     Pretrial Conference Order Page 2 of 4

         Further, both the Debtor and Debtor's Counsel shall be served when Debtor is a defendant in the

 case.

         Further, in Chapter 11 cases, Creditors' Committee Counsel and Trustee, if any, shall be served. In

 Chapter 13 cases, Chapter 13 Trustee shall be served.

         (4) Further:

          (A) If the certificate of service is not filed on or before the due date, this action will be dismissed for

 failure to prosecute.

         (B) If the certificate of service is filed on or before the due date but no responsive pleading has been

 timely filed, the case will not be called in Court and Default Judgment will be entered. No Motion for Default

 need be filed.

         (C) Otherwise, this case shall be called in Court on September 16, 2021 at 10:00 AM (AST)via

 Video Conference.

         At That Time:

         (i) If a responsive pleading has been filed by the due date, all counsel shall appear and a Pretrial

 Conference will be held. Counsel shall be prepared to discuss settlement. Objectives and scheduling as

 provided in Bankruptcy Rule 7016(a), (b), will be addressed. See FRCP 16(a), (b). Discovery periods will

 be established and dates for settlement/conciliation conferences, for summary judgment motions and

 responses and for trial will be fixed, if needed, at the Pretrial Conference. The Court will consider for

 discussion the subjects listed in Bankruptcy Rule 7016(a)-(c), (f). See, FRCP 16(a)-(c), (f).

         (ii) If the responsive pleading referred to in paragraph 4(C)(i) is something other than an answer,

 plaintiff(s) must file and serve responses to the pleading at least one business day before the hearing, all

 counsel shall appear and argument will be heard.

         (iii) If there is no issue of fact, the Court may dispose of the matter at the Pretrial Conference, or on

 briefs, or as the Court may determine.

         (5) Pleadings filed after the due date will not be considered by the Court unless a motion to extend

 time has been filed and served and an Order granting such Motion has been signed prior to the due date.

         (6) Federal Rule of Bankruptcy Procedure 7026 (Federal Rule of Civil Procedure 26) shall not apply

 to this Adversary Proceeding unless a party requests otherwise by written motion filed and served within 30
Case 3:21-ap-03001-MFW Doc 4-1 Filed 07/20/21 Entered 07/20/21 14:58:36                             Desc
                     Pretrial Conference Order Page 3 of 4

 days hereof. Any objections to the motion must be filed and served within 10 days thereafter. The issues

 raised by the motion and/or response(s) shall be addressed at the First Pretrial Conference. Discovery

 commences as of the date of this Order.


 Date: July 20, 2021
                                                          Mary F. Walrath
                                                        U. S. Bankruptcy Judge

 cm: Norman A. Abood, Esq.
Case 3:21-ap-03001-MFW Doc 4-1 Filed 07/20/21 Entered 07/20/21 14:58:36                                             Desc
                     Pretrial Conference Order Page 4 of 4
                          CERTIFICATE OF SERVICE
          I,                                                            (name), certify that service of this summons and
 a copy of the Complaint and First Pretrial Order was made on                                               (date) by:


          Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:




          Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




          Residence Service: By leaving the process with the following adult at:




          Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
          addressed to the following officer of the defendant at:




          Publication: The defendant was served as follows: [Describe briefly]




          State Law: The defendant was served pursuant to the laws of the State of                                       ,
          as follows: [Describe briefly]                                                               (name of state)




         If service was made by personal service, by residence service, or pursuant to state law, I further certify that I
 am, and at all times during the service of process was, not less than 18 years of age and not a party to the matter
 concerning which service of process was made.

          Under penalty of perjury, I declare that the foregoing is true and correct.


          Date                                          Signature

                   Print Name:

                   Business Address:
